United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Nazareth et al.			:
Application No. 13/261,540			:		Decision on Petition
Int’l Filing Date: June 15, 2011		:				
Attorney Docket No. 0064USPC-NN		:
	

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed December 7, 2020, to revive the above-identified application.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in this decision may be filed.  The renewed petition must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704. 

On May 3, 2017, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on August 4, 2017.  The Office issued a Notice of Abandonment on November 15, 2017.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.

The petition includes items (1)-(3) set forth above. 

The petition does not include an acceptable explanation for the entire delay in filing the petition to revive. 
Pursuant to 37 C.F.R. § 1.137(b)(2), “The Director may require additional information where there is a question whether the delay was unintentional.”  The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.1  The notice states the Office will require additional information “when a petition to revive an abandoned application is filed more than two years after the date the application became abandoned.”2  In this case, the petition to revive was filed more than two years after the application became abandoned.  Therefore, the Office is requiring additional information.

The facts in this case are extremely similar to the facts in Application No. 12/450,028.  A petition to revive was filed in Application No. 12/450,028, on April 1, 2020.  The Office issued a decision dismissing the petition on June 24, 2020.  A renewed petition including additional information concerning the abandonment of the application and the delay in the submission of a petition to revive was filed on August 31, 2020.  The Office determined the record was sufficient to establish the initial abandonment of the application and the delay in filing the April 1, 2020 petition was unintentional.  The Office issued a decision granting the renewed petition on October 13, 2020.

If the petition to revive had been filed for this application on April 1, 2020, the rationale for granting the renewed petition in Application No. 12/450,028 would apply to the facts in this case as well.  However, applicants did not file a petition to revive this application until more than eight months after filing a petition to revive in Application No. 12/450,028.

As of April 1, 2020, the attorney handling prosecution of the applications was capable of drafting 17 new claims for Application No. 12/450,028 and filing an amendment adding the new claims with a petition to revive the application.  In other words, the attorney appears to have been capable of filing a petition to revive for this application during April of 2020.  Even if the attorney was incapable of taking such an action, the ability to file the petition in Application      No. 12/450,028 indicates the attorney was capable of contacting the applicants and informing them of the need to find new legal representation in order to ensure a petition to revive was promptly filed.

The Office requests applicants fully address the more than eight months of delay in filing a petition to revive beyond the date a petition to revive was filed in Application No. 12/450,028.  If the attorney was incapable of filing the petition to revive earlier, the Office requests applicants address the reason(s) the attorney was incapable of filing a petition earlier despite being capable of filing a petition to revive Application No. 12/450,028 on April 1, 2020.  If the attorney was incapable for informing the applicants of the need to obtain new legal representation in order to promptly file a petition to revive for this application.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        2 Id. at 1223.
        3 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.